IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-51322
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DUNOIS DEE T. BEMAN,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. MO-98-CR-2-2
                       - - - - - - - - - -
                         October 26, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Dunois “Dee” T. Beman appeals from his sentence following

resentencing for conspiring to manufacture methamphetamine and

aiding and abetting the manufacture of methamphetamine.   He

argues that his sentence is invalid pursuant to Apprendi v. New

Jersey, 530 U.S. 466 (2000), because it was based upon the

district court’s determination of drug quantity and such quantity

was neither submitted to a jury nor found beyond a reasonable

doubt.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-51322
                                -2-

     This court has declined to apply Apprendi when a sentence is

enhanced within the statutory range based upon a drug-quantity

finding.   United States v. Keith, 230 F.3d 784, 787 (5th Cir.

2000), cert. denied, 121 S. Ct. 1163 (2001); United States v.

Doggett, 230 F.3d 160, 166 (5th Cir. 2000), cert. denied, 121 S.

Ct. 1152 (2001); United States v. Meshack, 225 F.3d 556, 575-77

(5th Cir. 2000), cert. denied sub nom., Parker v. United States,

531 U.S. 1100 (2001), amended on reh’g, 244 F.3d 367 (5th Cir.

2001).   Beman concedes that his sole argument on appeal is

foreclosed by this court’s precedent, but he urges this court to

reconsider the issue.

     The above-cited cases are binding on this court.   See United

States v. Ruff, 984 F.2d 635, 640 (5th Cir. 1993).   Accordingly,

the district court’s judgment is AFFIRMED.